Cooper, C. J.,
delivered the opinion of the court.
By the will of the testator that portion of his estate devised to the use of his daughter for life with remainder to her children was ' vested in Ligón, his executor, as trustee for the uses declared in the will. The manifest purpose of the testator was that Mrs. Foster should not have the management and control of the property, except so much as should be consumed by its use, but that the remainder to the children should be protected by the trustee. The “action of the court in discharging the trustee and committing the estate to Mrs. Foster is a departure from the scheme provided by the testator, and subjects the property to the very danger from which he attempted to protect it. If the trustee desires to surrender the trust and discharge himself from the obligation of trustee, the estate should be committed to some one other than Mrs. Foster, and the trust administered under the direction of the court in pursuance of the wishes of the testator.

The decree is reversed and cause remanded.